UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 1, 2011 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-6836 FLANIGAN'S ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Florida 59-0877638 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5059 N.E. 18th Avenue, Fort Lauderdale, Florida (Address of principal executive offices) (Zip Code) (954) 377-1961 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesý No Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ý On February 15, 2011, 1,861,115 shares of Common Stock, $0.10 par value per share, were outstanding. FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION 1 ITEM1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME 2 UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS 4 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4.CONTROLS AND PROCEDURES 20 PART II. OTHER INFORMATION 21 ITEM 1.LEGAL PROCEEDINGS 21 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 6. EXHIBITS 22 As used in this Quarterly Report on Form 10-Q, the terms “we,” “us,” “our,” the “Company” and “Flanigan’s” mean Flanigan's Enterprises, Inc. and its subsidiaries (unless the context indicates a different meaning). Index PART I. FINANCIAL INFORMATION ITEM1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1 Index FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Thirteen Weeks Ended January 1, 2011 January 2, 2010 REVENUES: Restaurant food sales $ $ Restaurant bar sales Package store sales Franchise related revenues Owner’s fee 42 53 Other operating income 28 24 COSTS AND EXPENSES: Cost of merchandise sold: Restaurant and lounges Package goods Payroll and related costs Occupancy costs Selling, general and administrative expenses Income from Operations OTHER INCOME (EXPENSE): Interest expense ) ) Interest and other income 40 17 ) ) Income before Provision for Income Taxes Provision for Income Taxes ) ) Net income before income attributable to noncontrolling interests Less: Net income attributable tononcontrolling interests ) ) Net income attributable to stockholders See accompanying notes to unaudited condensed consolidated financial statements. 2 Index FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) (Continued) Thirteen Weeks Ended January 1, 2011 January 2, 2010 Net Income Per Common Share: Basic and Diluted $ $ Weighted Average Shares and Equivalent Shares Outstanding Basic and Diluted See accompanying notes to unaudited condensed consolidated financial statements. 3 Index FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JANUARY 1, 2011 (UNAUDITED) AND OCTOBER 2, 2010 (in thousands) ASSETS January 1, 2011 October 2, 2010 CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid income taxes Due from franchisees 23 2 Other receivables 97 Inventories Prepaid expenses Deferred tax assets Total Current Assets Property and Equipment, Net Investment in Limited Partnership OTHER ASSETS: Liquor licenses, net Deferred tax assets Leasehold interests, net Other Total Other Assets Total Assets $ $ . See accompanying notes to unaudited condensed consolidated financial statements. 4 Index FLANIGAN'S ENTERPRISES, INC, AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JANUARY 1, 2011 (UNAUDITED) AND OCTOBER 2, 2010 (in thousands) (Continued) LIABILITIES AND EQUITY January 1, 2011 October 2, 2010 CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Income taxes payable Due to franchisees Current portion of long term debt Deferred revenues 3 7 Deferred rent 21 26 Dividend payable Total Current Liabilities Long Term Debt, Net of Current Maturities Deferred Rent, Net of Current Portion Equity: Flanigan’s Enterprises, Inc. Stockholders’ Equity Common stock, $.10 par value, 5,000,000 shares authorized; 4,197,642 shares issued Capital in excess of par value Retained earnings Treasury stock, at cost, 2,336,527 shares at January 1, 2011 and 2,335,727 shares at October 2, 2010 ) ) Total Flanigan’s Enterprises, Inc. stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 5 Index FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THIRTEEN WEEKS ENDED JANUARY 1, 2, 2010 (in thousands) January 1, 2011 January 2, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash and cash equivalents provided by operating activities: Depreciation and amortization Amortization of leasehold interests 54 54 Loss on abandonment of property and equipment 10 5 Deferred rent (7
